Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022  has been entered.
Allowable Subject Matter
The indicated allowability of claims 1-3 is withdrawn in view of the newly discovered reference listed on recently filed IDS.  Rejections based on the newly cited reference follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (JP 2015170603) (which is same as US (20150255886)) hereafter Schmidt.

    PNG
    media_image1.png
    617
    777
    media_image1.png
    Greyscale
Regarding claim 1, Schmidt, discloses an electric-wire-equipped terminal 1 comprising: an electric wire 33 having a conductor 35 including a plurality of strands (figs. 3A, 3B, 3C) and an insulation coating 37 covering the conductor 35; and a terminal 1 connecting the electric wire 33; wherein the terminal 1 comprises: an insulation-coating crimp section INSCS crimping the insulation coating; a conductor crimp section CCS crimping the conductor 35, the conductor 35 exposed to the outside by removing the insulation coating 37; and an intermediate crimp section ICS disposed between the insulation-coating crimp section INSCS and the conductor crimp section CCS, crimping over the conductor 35 exposed and the insulation coating 37, and being in a state where there is no gap for water to enter inside the electric wire, wherein each of the insulation-coating crimp section INSCS, the conductor crimp section CCS, and the intermediate crimp section ICS Includes a pair of crimping pieces 21a, 2b, 23a, 23b, and 19a, 19b extending from  2.
Regarding claim 2, Schmidt, discloses the intermediate crimp section ICS is in close contact with the insulation coating without a gap over the entire circumference of the insulation coating at a portion where the insulation coating is crimped (FIGS. 3A-3C), and the intermediate crimp section ICS is in close contact with the conductor 35 without a gap over the entire circumference of the conductor and without a gap between strands 35 included in the plurality of strands at the portion where the conductor is crimped.
Regarding claim 3, Schmidt, discloses all the structural limitations as discussed in claims 1 and 2. However does not discloses the method steps of manufacturing an electric-wire terminal. 
It would have been obvious to follow the steps of simultaneously performing crimping of various part of cable as claimed in claim 3 in order to properly assemble the terminal with an electric wire into the device as intended and to connect to a connector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831